Citation Nr: 1038248	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-38 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Michael Bird




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The veteran had active service from October 1972 to July 1976, 
and died in June 1984.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of 
this matter is with the RO in Seattle, Washington, where the 
appellant currently resides.  

In August 2010, the appellant and Michael Bird testified during a 
hearing before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that she requires the regular aid and 
attendance of another person to perform activities of daily 
living, to include bathing, bathroom assistance, medication 
management, providing of meals, and general care to avoid falls 
due to her fragile state.  

For purposes of special monthly pension, a person is considered 
to be in need of regular aid and attendance if such person is a 
patient in a nursing home due to mental or physical incapacity, 
is helpless or blind, or is so nearly helpless or blind as to 
need or require the regular aid and attendance of another person. 
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c)(1), (2). The 
latter criterion is met if a claimant is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less in both eyes 
or concentric contraction of the visual field to 5 degrees or 
less. 38 C.F.R. § 3.351(c)(1).

Increased pension is also payable if the surviving spouse 
otherwise establishes a factual need for aid and attendance.  38 
C.F.R. § 3.351(c)(3).  The basic criteria for such a need 
include: an inability to dress or undress herself, to keep 
herself ordinarily clean and presentable; an inability to feed 
herself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; a frequent need of adjustment of any special prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without aid; physical or mental 
incapacity that requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to her 
daily environment; or the claimant is bedridden, e.g., the 
claimant is actually required to remain in bed.  38 C.F.R. § 
3.352(a).  See generally Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least one of 
the factors set forth in VA regulation is met).  The evidence 
must show that the claimant is so helpless as to need regular and 
attendance; constant need for aid and attendance is not required. 
38 C.F.R. § 3.352(a).

In addition, determinations that the claimant is so helpless as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  See 
Turco, 9 Vet. App. 222, 224.

The appellant's private physician, T. Siler, M.D., submitted an 
April 2009 VA form   in which he provided few details as to the 
appellant's need for regular aid and attendance.   While the 
appellant indicated that she needed assistance with preparing her 
own meals and needed assistance with bathing, Dr. Siler indicated 
that the appellant could feed herself, button her own clothing, 
and attend to the needs of nature, but he noted that the 
appellant has altered feeling in her upper extremities due to 
strike.  During the August 2010 Board hearing, the appellant 
testified that since April 2009, her condition had worsened, 
noting that she now had arthritis in her hips.  Her caregiver 
provided testimony at the hearing in support of her need for 
regular aid and attendance.  

In light of the above, the Board is of the opinion that it has 
insufficient medical evidence of record to make a decision on the 
claim and believes that a VA examination and opinion in necessary 
to resolve this matter.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

To ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO/AMC should, 
through VCAA-compliant notice, give the appellant another 
opportunity to provide information and/or evidence pertinent to 
the claim on appeal.  See 38 U.S.C.A. § 5103 (b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2009).  In 
this regard, the RO/AMC should specifically request that the 
appellant provide authorization to obtain all medical treatment 
records from Dr. Siler, the appellant's private physician.  In 
the alternative, she may obtain the records and submit them.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should send to the Veteran 
and her representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, authorization, 
to enable it to obtain any additional 
evidence pertinent to the claim on appeal 
that is not currently of record.  The RO/AMC 
should specifically request that she provide 
sufficient information and authorization to 
obtain all medical records from Dr. Siler. 
If, in the alternative, the appellant wants 
to obtain and submit these records, she may 
do so.

2. The RO/AMC should arrange for the 
appellant to undergo VA examination by an 
examiner with appropriate expertise to 
determine whether she meets the requirements 
for special monthly pension based on the need 
for regular aid and attendance or by reason 
of being housebound. The appellant should be 
properly notified of the date, time and place 
of the examination in writing, and informed 
of the consequences of her failure to appear 
without good cause. The claims folders, to 
include this Remand, must be reviewed by the 
examiner.

The appellant's examination should take into 
account all of the appellant's disabilities 
from the date the appellant submitted her 
claim for special monthly compensation 
through the present including but not limited 
to arthritis, cataracts/diminished visual 
acuity; dysphagia; hearing loss and 
atherosclerosis; and should also specifically 
take into consideration the appellant's need 
for assistance due to pain, to perform the 
needs of nature, of the limits on her 
movements inside her house, her need for a 
companion when she goes outside her home and 
the appellant's functional limitations.

The examination report should contain 
sufficient information to determine whether 
it is at least as likely as not that the 
appellant is in need of regular aid and 
attendance, that is, whether she is helpless 
or is so nearly helpless as to require the 
regular aid and attendance of another person. 
The Board notes for the record that the 
criteria for establishing the need for aid 
and attendance include consideration of 
whether the appellant is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 
5 degrees or less; or whether she is a 
patient in a nursing home because of mental 
or physical incapacity; or whether she 
establishes factually a need for aid and 
attendance under the criteria set forth under 
38 C.F.R. § 3.352(a) (inability to 
dress/undress, or to keep ordinarily 
clean/presentable; frequent adjustment of 
special prosthetic/orthopedic appliances 
requiring the aid of another; inability to 
feed herself; inability to attend to wants of 
nature; or incapacity, physical or mental, 
that requires assistance on a regular basis 
to protect from hazards/dangers incident to 
daily environment).

In addition to the foregoing, the examination 
report should contain sufficient information 
to determine whether it is at least as likely 
as not that the appellant is housebound, in 
that the appellant is bedridden or 
substantially confined to her home or 
immediate premises by reason of permanent 
disabilities. 

The examiner should explain the rationale for 
all opinions given.  
3.  Then, the RO/AMC should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


